Case 2:12-cr-01053-SVW Document 127 Filed 12/10/20 Page 1 of 4 Page ID #:772



  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11   UNITED STATES OF AMERICA,                      )   CASE NO.: 2:12-cr-01053-SVW
                                                     )
 12          Plaintiff                               )   JUDGMENT AND COMMITMENT
                                                     )   ORDER on Re-Sentencing pursuant to
 13          vs.                                     )   Mandate of the U.S. Court of Appeals for
                                                     )   the Ninth Circuit
 14   Gosada Munoz,                                  )
                                                     )   9th Circuit Case No. 20-50034
 15          Defendant.                              )
                                                     )
 16
 17          WHEREAS, on December 10, 2020, came the attorney for the government, David Chao, and
 18   the defendant appeared by telephone with appointed counsel, Michael Tanaka.
 19          WHEREAS, on December 10, 2020, the Court convening a re-sentencing hearing for the
 20   limited purpose of specifying the length of the term of supervised release it intended to impose when
 21   it sentenced appellant on February 10, 2020.
 22          IT IS ADJUDGED, upon the findings of the Court, that upon release from imprisonment,
 23   the defendant is placed on supervised release, for a period of twelve (12) months under the same
 24   terms and conditions as previously imposed.
 25          The term of imprisonment of twelve (12) months remains as imposed in the Judgment and
 26   Commitment Order of the proceeding held on February 13, 2020, attached herein.
 27   ///

 28   ///
Case 2:12-cr-01053-SVW Document 127 Filed 12/10/20 Page 2 of 4 Page ID #:773



  1          IT IS ORDERED that the Clerk deliver a copy of this judgment modifying supervised release
  2   to the U.S. Marshal and the U.S. Probation Office, or other qualified officer.
  3
  4   DATE: December 10, 2020
                                                                 STEPHEN V. WILSON
  5                                                              UNITED STATES DISTRICT JUDGE
  6
  7   DATE: December 10, 2020
                                                                 KIRY K. GRAY, CLERK OF COURT
  8
  9                                                         by
                                                                 Paul M. Cruz, Deputy Clerk
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     -2-
Case 2:12-cr-01053-SVW Document 127 Filed 12/10/20 Page 3 of 4 Page ID #:774



  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11   UNITED STATES OF AMERICA,                     ) CASE NO.: 2:12-cr-01053-SVW
                                                    )
 12           Plaintiff                             ) JUDGMENT AND COMMITMENT
                                                    ) ORDER
 13           vs.                                   )
                                                    )
 14   Gosada Munoz,                                 )
                                                    )
 15           Defendant.                            )
                                                    )
 16
 17           WHEREAS, on February 10, 2020, came the attorney for the government, David H. Chao,
 18   and the defendant appeared in person with appointed counsel, Paul W. Blake, Jr.; and the Court
 19   having held a preliminary revocation of supervised release hearing on the allegations as set forth in
 20   the Petition on Probation and Supervised Release filed October 25, 2019.
 21           WHEREAS, on February 10, 2020, the defendant having admitted allegation three, the Court
 22   finds that the defendant violated the conditions of the supervised release order imposed on July 18,
 23   2018.
 24           IT IS ADJUDGED, upon the findings of the Court, supervised release is revoked, vacated,
 25   and set aside. The defendant is committed to the custody of the Bureau of Prisons for a period of
 26   TWELVE (12) MONTHS.
 27           Upon release from imprisonment, the defendant is returned to supervised release under the
 28   same terms and conditions as previously imposed.
Case 2:12-cr-01053-SVW Document 127 Filed 12/10/20 Page 4 of 4 Page ID #:775



  1          IT IS ORDERED that the Clerk deliver a copy of this judgment modifying supervised release
  2   to the U.S. Marshal and the U.S. Probation Office, or other qualified officer.
  3
  4   DATE: February 13, 2020
                                                                 STEPHEN V. WILSON
  5                                                              UNITED STATES DISTRICT JUDGE
  6
  7   DATE: February 13, 2020
                                                                 KIRY K. GRAY, CLERK OF COURT
  8
  9                                                         by
                                                                 Paul M. Cruz, Deputy Clerk
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     -2-
